4 Case 7:18-cr-01914 Document 51 Filed on 06/10/19 in TXSD Page 1 of 2

JUNE 3 2109

U.S. JUDGE Al weez
1701 BBUSINESS HWY 83

MC ALLEN, TX. 7 OKo) __

ATT, FEDERAL JUDGE Al vires. :

CASE# Us & R-OF| 4-00 |

DEAR JUDGE:

SIR, GREETINGS TO YOU AND THE SRAFF, I HOPE AND PRAY TH&
ALL IS VERY WELL WITH YOU ALL. AND Tits TIME I WOULD LIKE TO SO
REUQEST THE FOLLOWING PLEASE. * Bor, ALSO I WAS UNDER THE IMPRE
SSION THAT ( THE WEAPON) MATTER WAS DROPPPED OR EXPUNGED???

**k*PLEASE CLARIFY... YOUR HONOR.

"also needed''
COPIES OF MY:
A. SENTENCING DAY TRANSCRIPTS.
B. A COPY OF MY PLEASE AGREEMENT.
C. A COPY OF MY J&C (JUDGEMENT & COMMITTE MENT. SR.

PLEASE KINDLY REPLY, I:LL BE MOSTGRATEFUL:

SINCERELY

MR OSCAR ESTRADA # CYEO L-2294

PO BOX 1010
BASTROP TX. 78602-1010
Page 2 of 2

  

 

             

Qa
Y)
<
-
&
Oo
a
—
oO
a
—
©
oO
Cc
oO
To
®
re
a
Ww
Ww
Cc
®
Ee
5
oO
QO

eee” LOIN ESI SeaE
Patt
reve CRE ICL NELE Sa Tet:
to mt ive.

y BREE STOE tare BO:

    

    

ilpelife int if alte tye Hibs lig Agfa ttlagff Pito-Toseas
SSS
TIM: WORE.
a

SaleIg Pan /

¥ aie - Lo Eo ; &,
| eg KemuBiy SSOLISHG MidZ) 7 i
| 443 NED jevepay \

oo . _S6Lr-209890 oan,

20982 Xi ‘oneal
O10} Xu Od

weer nee EVES
useaeui BUSRBSHES |

  

 

eiepSd

ADEE -

es ES

 

‘WaWaLSa

ON 8 ysiey
JSSOWEN

wvOso ”

Tia = Dee

 

Trig See

 

 

 

 
